DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   CITY OF WESTON, FLORIDA; CITY OF LAUDERDALE LAKES,
FLORIDA; CITY OF DEERFIELD BEACH, FLORIDA; TOWN OF DAVIE,
 FLORIDA; CITY OF DANIA BEACH, FLORIDA; CITY OF POMPANO
  BEACH, FLORIDA, and CITY OF FORT LAUDERDALE, FLORIDA,
                         Appellants,

                                    v.

BROWARD COUNTY, FLORIDA, and JOE SCOTT, as the Supervisor of
           Elections for Broward County, Florida,
                          Appellees.

                              No. 4D20-2740

                           [October 28, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David Haimes, Judge; L.T. Case No. CACE20-015373.

   Jamie A. Cole and Daniel L. Abbott of Weiss Serota Helfman Cole &
Bierman, P.L., Fort Lauderdale, for appellants.

   Andrew J. Meyers, Broward County Attorney, Rene D. Harrod, Deputy
County Attorney, Nathaniel A. Klitsberg, Senior Assistant County
Attorney, Benjamin R. Salzillo and Joseph K. Jarone of Broward County
Attorney's Office, Fort Lauderdale, for appellees.

PER CURIAM.

   Affirmed.

CIKLIN, ARTAU, JJ., and HARPER, BRADLEY, Associate Judge, concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.